ORDER

PER CURIAM.
Richard Cameron (“Husband”) appeals from a judgment and decree of dissolution entered in the Circuit Court of St. Louis County dissolving his marriage to Maureen Cameron (‘Wife”). On appeal, Husband argues that the trial court erred in ordering him to pay $1250 per month in maintenance to Wife and in ordering him to pay $3000 of Wife’s attorney’s fees. We *422have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial evidence and no error of law appears. An extended opinion reciting detailed facts and restating principles of law would have no prece-dential value. We have, however, provided a brief memorandum for the use of the parties only, setting forth the -reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).